Citation Nr: 1218384	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to special monthly pension by reason of need for regular aid and attendance or by reason of being housebound. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to February 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in October 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2008, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In October 2010, the Board remanded the claim to afford the Veteran a VA examination.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran is not in blind or nearly blind in both eyes; he is not institutionalized in or confined to a nursing home or other facility due to physical or mental incapacity; and the Veteran is not so helpless that he needs regular aid and attendance from others to care for his personal needs or to protect himself from the hazards and dangers incident to his daily environment; and the Veteran does not have a permanent and total disability, that is, a disability ratable as 100 percent under VA Schedule for Disabilities for the purpose of being housebound. 






CONCLUSION OF LAW

The criteria for special monthly pension based on the need for regular aid and attendance of another person or by reason of being housebound were not met.  38 U.S.C.A. §§ 1513, 1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.342, 3.351, 3.352(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 







In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in August 2006 and in June 2007.  The Veteran was notified of the evidence needed to substantiate the claim of special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  


To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the statement of the case, dated in June 2007 and the supplemental statements of the case, dated in July 2007 and November 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA records.  

The Veteran was afforded a VA examination in January 2011.  The report included a review of the Veteran's medical history and an examination with sufficient findings to evaluate the disabilities under the appropriate criteria.  For these reasons, the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25   (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

There is no evidence in the record dated subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination. 38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly pension is payable to a Veteran who needs regular aid and attendance of another person, or if not in need of aid and attendance, by reason of being housebound. 

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. 

A Veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 




It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a Veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely on an opinion that a Veteran's condition is such that it would require him to be in bed.  The determination must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Where a Veteran does not meet the qualifications for aid and attendance, housebound benefits may be applicable.  Housebound benefits are warranted if, in addition to having a single permanent disability rated at 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17), a Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. 

The housebound requirement is met when a Veteran is substantially confined to his dwelling or the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.351(d).

While the appeal was pending in Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006), the United States Court of Veterans Claims (Veterans Court) held that as a matter of statutory construction under 38 U.S.C.A. § 1521(e) a Veteran is "permanently housebound" and entitled to a special monthly pension based on being 65 years of age or older and has a minimum disability rating of 60 percent, eliminating the requirement that a Veteran be permanently and totally disabled). 


Also, while the appeal was pending, in Chandler v. Shinseki, - F.3d -, No. 2011-7030, 2012 WL 1194136 (Fed. Cir. April 11, 2012), the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed Hartness.  The Federal Circuit held that the plain language of 38 U.S.C.A. §§ 5113 and 5121 requires that a Veteran show that he has a single permanent disability rated 100 percent under the schedule for disabilities in order to receive special monthly pension at the housebound rate).  The holding in Chandler is binding on the Veterans Court, VA, and the Board.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991) (A decision of the Veterans Court is binding, unless or until overturned, in part, by the United States Court of Appeals for the Federal Circuit.).  

Facts

The Veteran was born in August 1954 and he is 57 years old.  

The Veteran does not have any service-connected disability.  For the purpose of pension, the Veteran's disabilities are: residuals of a hip replacement, rated 30 percent; an annular tear of a lumbar disc, rated 10 percent; tinea corporis with contact dermatitis, rated 10 percent; and hypertension, rated zero percent.  The combined rating is 40 percent.  Since the Veteran did not meet the minimum percentage requirement for pension under 38 C.F.R. § 4.17 and 4.16, the RO granted pension on an extraschedular basis under 38 C.F.R. § 3.321(b)(2). 

In November 2004, an MRI showed multi-level desiccation in the lumbar spine.  There was an annular tear with central disc protrusion at L4-L5 and a disc bulge at L3-L4.  The disability caused the Veteran ongoing low back pain.  

In February 2005, the Veteran was experiencing left hip pain and he suffered from contact dermatitis, hypertension, folliculitis, and cramps.





In March 2005, an MRI showed avascular necrosis of the left hip.  In May 2005, hip flexion was to 90 degrees.  Internal rotation was to 5 degrees with pain.  The Veteran was issued a cane.  In July 2005, the Veteran had back and left hip pain.  In September 2005, the Veteran found it difficult to walk due to leg pain and low back pain.  He complained of numbness and instability after walking 30 feet.  The Veteran stated that he relied on a chair with wheels to move around his one story house.  It was noted that the Veteran has left hip pain in all planes of motion, but he could stand fairly well.  The Veteran refused a walker, because he was afraid of falling at home.  He did request a wheelchair, because his house was wheel chair accessible. 

In February 2006, it was recommended that the Veteran have all of his teeth extracted before hip replacement surgery to lower the risk of infection.

In July 2006, Dr. S. U. stated that the Veteran had avascular necrosis of the left hip, chronic back pain, and hypertension.  Dr. U stated that the Veteran was not in need of aid and attendance of another person in the ordinary activities of daily living and the Veteran was not housebound, that is, confined to his house or immediate premises. 

In August 2006, the Veteran had a left hip replacement.  This resulted in an additional hospitalization in September 2006 for superficial femoral thrombophlebitis.  

In January 2011 on VA examination, there were no visible rashes.  History included hypertension and diabetes controlled with medication and gastroesophageal reflux disease and erectile dysfunction, which were treated with medication.  The Veteran denied having had a stroke, seizures, or cardiac disease, renal disease, peripheral vascular disease, or amputations.  





The Veteran also had a history of cervical spondylosis, which caused occasional pain and numbness in the left arm.  The Veteran had constant low back pain, which interfered with his activities of daily living by preventing the Veteran from walking and standing for a long period of time.  The Veteran described four incapacitating episodes in the last year.  The examiner noted that in July 2009 X-rays showed degenerative joint disease.

X-rays showed a total left hip arthroplasty to be in a normal alignment with good fixation.  The right hip, however, caused the Veteran constant pain.  The Veteran used a cane, but no other assistive device.  He was not working. The Veteran complained of occasional pain radiating to the right lower extremity after standing for 40 minutes and occasional pain in the left lower extremity.  It was noted that in December 2010 all laboratory tests were normal.  

On physical examination, the lumbar spine had a normal curvature and was not tender to palpation.  There were no deformities or swelling.  Forward flexion was to 90 degrees with pain.  Extension was to 20 degrees with mild pain and he had 20 degrees bilaterally for both rotational and lateral flexion with pain.  Except for a decreased pinprick in sensation in the lower extremities, the neurological examination was normal.  Active range of motion did not produce any weakness, fatigue, or incoordination and there was no loss of motion with repetition. 

The diagnoses were obesity, diabetes, hypertension, cervical spondylosis with occasional pain, ulnar neuropathy in the left arm, hyperlipidemia, gastroesophageal reflux disease, erectile dysfunction, degenerative joint disease of the lumbar spine with chronic low back pain, left hip total replacement with chronic pain, chronic joint disease of the right hip with chronic pain, and an umbilical hernia.







The Veteran drove himself to the examination.  He was not permanently bed-ridden.  He had fair vision.  He worked in his garden.  The Veteran identified needing assistance sweeping floors, washing dishes, and weeding his garden.  He otherwise did not require assistance of another person in his activities of daily living.

In light of the foregoing, the examiner determined the Veteran was capable of managing his benefit payments in his own best interest without any restrictions.  The examiner noted that the Veteran did not have any advanced aging restrictions such as dizziness, loss of memory, or poor balance affecting his performance or self- care or travel beyond the premises of his home.  The Veteran did not need the assistance of another person to protect himself from the ordinary hazards of the daily environment and was not restricted to his home.  

Analysis

Aid and Attendance 

There is no evidence and the Veteran does not argue that he is blind or is a patient in a nursing home because of mental or physical incapacity.  Therefore, a special monthly pension based upon aid and attendance can be awarded only if the Veteran can establish a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  

The evidence does not show that the Veteran requires regular aid and attendance of another person as a result of his medical conditions.  The medical records overwhelmingly show the Veteran is able to take care of activities of daily living by himself.  There is evidence that he is able to drive, and handle most of his own housekeeping.  There is no evidence that the Veteran cannot dress himself, or unable to keep himself ordinarily clean and presentable, or unable to feed himself through loss of coordination of the upper extremities, or unable to attend to the wants of nature, or unable to protect himself from hazards or dangers incident to his daily environment to warrant regular aid and attendance.  


While the Veteran stated that he needed assistance sweeping floors or washing dishes, these activities do not equate to the Veteran's inability to dress or feed himself, or to keep himself clean and presentable, or to attend to the wants of nature, or to incapacity, physical or mental, to protect himself from the hazards or dangers incident to his daily environment. 

Housebound

Housebound benefits are warranted if, in addition to having a single permanent disability rated at 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17), a Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. 

A Veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 and under the conditions (other than the permanent and total disability requirement) is eligible for pension [including special monthly pension].  As the Veteran is under 65 years old, 38 U.S.C.A. § 1513 does not apply.  See Chandler.  

During the appeal period the Veteran had a total hip replacement, which under the VA Schedule for Rating Disabilities was ratable as 100 percent disabling for one year following the implantation of the prosthesis or until August 2007.  At the termination of the 100 percent rating, the disability was ratable on the residuals of the hip replacement with a minimal rating of 30 percent.  Diagnostic Code 5054. 

A total disability may or may not be permanent.  The permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  



The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

A permanent total disability rating for pension is authorized for a disabling condition not the result of the veteran's own willful misconduct whether or not they are service connected and meet the criteria for determining permanency of total disability contained in § 3.340.  In part, the following special considerations apply in pension cases: a permanent total disability pension ratings will be authorized for congenital, developmental, hereditary or familial conditions, provided the other requirements of 3.340 are met. 38 C.F.R. § 3.342. 

In this case, the total rating following the hip replacement does not meet the requirement of permanency under 38 C.F.R. § 3.340, because the residuals of hip replacement were not permanent, that is, not totally disabled, that is, reasonably to certain to continue to be totally disabling throughout the Veteran's lifetime as evidence of the assigned rating of 30 percent.  Moreover the highest rating following the temporary total rating following a hip replacement is 60 percent under Diagnostic Code 5054 or 90 percent with amputation and disarticulation under Diagnostic Code 5160.  There is no higher rating for the hip. 

The Board concludes that the Veteran does not have a single permanent disability rated 100 percent for housebound status by law under 38 U.S.C.A. § 1521.  And the Board need not reach the question of whether the Veteran had either additional disabilities independently ratable at 60 percent, or was permanently housebound by reason of disability or disabilities, that is, permanently housebound by a finding of fact. 




In summary, the preponderance of the evidence of record is against the claim for special monthly pension based on aid and attendance or by reason of being housebound.  And the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based on the need for regular aid and attendance or by reason of being housebound is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


